 Case 3:18-cv-00833-HEH Document 13 Filed 01/25/19 Page 1 of 3 PageID# 102



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


DAVID SEAMAN,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )     CASE NO.: 3-18-cv-00833-HEH
                                                     )
YOUTUBE, LLC and GOOGLE, LLC,                        )
                                                     )
               Defendants.                           )


                DEFENDANTS YOUTUBE, LLC’S AND GOOGLE LLC’S
            MOTION TO TRANSFER OR, IN THE ALTERNATIVE, TO DISMISS

       Defendants YouTube, LLC and Google LLC (incorrectly sued as Google, LLC) (together

“Defendants”), by counsel, respectfully move this Court to transfer this case to the Northern

District of California pursuant to 28 U.S.C. § 1404(a) and the parties’ forum-selection

agreement. In the alternative, Defendants seek dismissal of Plaintiff’s Complaint (Docket No.

1), pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6) for lack of

personal jurisdiction, improper venue, based on YouTube’s immunity under Section 230(c)(1)

and the First Amendment, and for failure to state a claim. Pursuant to this Court’s Electronic

Case Filing Policies and Procedures as it relates to Multi-Part Documents with More Than One

Motion for Relief, Defendants file this Motion twice as both a Motion to Transfer and a Motion

to Dismiss. The text of the Motions is identical. The grounds for this motion are more fully set

forth in Defendants’ Memorandum in Support, which accompanies this motion.


Dated: January 25, 2019                                   /s/ Veronica Ascarrunz
                                                         Veronica Ascarrunz (VSB No. 67913)
                                                         Wilson Sonsini Goodrich & Rosati, P.C.
                                                         1700 K Street, N.W., Fifth Floor
                                                         Washington, D.C. 20006

                                               -1-
Case 3:18-cv-00833-HEH Document 13 Filed 01/25/19 Page 2 of 3 PageID# 103



                                        Telephone: (202) 973-8843
                                        Facsimile: (202) 973-8899
                                        vascarrunz@wsgr.com

                                        Brian M. Willen, admitted pro hac vice
                                        Wilson Sonsini Goodrich & Rosati, P.C.
                                        1301 Avenue of the Americas
                                        40th Floor
                                        New York, New York 10019-6022
                                        Telephone: (212) 999-5800
                                        Facsimile: (212) 999-5899

                                        Counsel for Defendants YouTube, LLC and
                                        Google LLC




                                  -2-
  Case 3:18-cv-00833-HEH Document 13 Filed 01/25/19 Page 3 of 3 PageID# 104



                                CERTIFICATE OF SERVICE

       I certify that on the 25th day of January, 2019, I will electronically file the foregoing with

the Clerk of the Court using the CM/ECF system, which will then send a notification of such

filing to the following:


                              Steven Scott Biss
                              300 West Main St
                              Ste 102
                              Charlottesville, VA 22903
                              804-501-8272
                              Fax: 202-318-4098
                              Email: stevenbiss@earthlink.net




                                               /s/ Veronica S. Ascarrunz
                                              Veronica S. Ascarrunz (VA Bar No. 67913)
                                              WILSON SONSINI GOODRICH & ROSATI, P.C.
                                              1700 K Street NW, Fifth Floor
                                              Washington, D.C. 20006-3814
                                              Telephone: (202) 973-8800
                                              Fax: (202) 973-8899
                                              vascarrunz@wsgr.com

                                              Counsel for Defendants
                                              YouTube, LLC and Google LLC




                                               -3-
